Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
Applicant’s election with traverse of Group I, claims 1-10, 13, and 14, in the reply filed on 28 June 2021 is acknowledged. Claims 11 and 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 June 2021. Applicant traverses on the grounds that claim 11 now incorporates the limitations of claim 1. The restriction is respectfully maintained as the inventions are still distinct since the heating module of group I could be made without processing a portion of the blade to remove a part of an outer skin as in group II and as discussed in the restriction/election requirement. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 6, 7, 8, 9, 10, 13, and 14 are rejected under 35 U.S.C. 102 as being anticipated by US 2,757,273 to Taylor.
Regarding claim 1 Taylor discloses an electric heating module (31, 32, 27), a positive conductive wire and negative conductive wire (a series of wires 9 are connected to conductors of opposite polarity, col. 2, ln. 65-72), the positive and negative conductive wires laid in an outer layer (11) of the blade (1) (Fig. 3).
claims 2 and 3 Taylor further discloses that the positive and negative wires are consistent with a lengthwise direction of the blade (col. 3, ln. 57-61 and Fig. 6), and laid in parallel along a direction from a blade root to a blade tip (as in the marked-up Fig. 3 below).

    PNG
    media_image1.png
    277
    902
    media_image1.png
    Greyscale

Regarding claims 6 and 7 Taylor further discloses that the outer layer comprises an outer skin (11) and inner skin (10), the wires between the inner (10) and outer skin (11) ends (Fig. 3), and the positive and negative wires (9) arranged in the outer skin (11) (Fig. 3).
Regarding claim 8 Taylor further discloses that the positive and negative wires (9) are woven to be connected to the electric heating module (31, 32, 27, col. 2, ln. ln. 65-72).
Regarding claim 9 Taylor further discloses that leads from a power supply connected to the positive and negative wires enter element 1 at a supply hole (Fig. 1, where the leads enter). Also see col. 3, ln. 20-24 and col. 2, ln. 22-28.
Regarding claim 10 Taylor further discloses that the positive and negative wires are electrodes (ie. conduct current to conductors, col. 2, ln. 66-72) and are flat (Fig. 3).
Regarding claim 13 Taylor further discloses that the electric heating module is a turbine (propeller) for usage in wind (plane).
Regarding claim 14 Taylor further discloses that the electric heater is at a leading edge or trailing edge of the blade (Fig. 1 and marked-up Fig. 3 as above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of US 6,031,214 to Bost.
Regarding claims 4 and 5 Taylor does not disclose glass fiber cloth and carbon fiber bundles. 
However, Bost (Fig. 2, 8, 9; Col. 2, lines 44-47; Col. 4, lines 31-42) teaches a heating device for an airfoil where the heating portion is formed from a hybrid fabric which includes conducting fibers that extend in a longitudinal direction and conducting fibers that extend in a transverse direction relative the longitudinal extending fibers, in addition to being woven with insulating fibers. Bost (Col. 2, lines 44-56; Col. 4, lines 43-54) teaches that this configuration gives excellent resistance to defects (e.g. the longitudinal conducting wires breaking and the transverse wires would be able to divert the current). Bost (Col. 4, lines 22-24; lines 35-39) further teaches that the conducting fibers are formed from carbon and the insulating fibers are formed from fiberglass.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor by forming the first heating portion with longitudinal and transverse conducting fibers woven with fiberglass fibers, as taught by Bost, in order to give excellent resistance to defects that could occur with the heating portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761